111 Ga. App. 267 (1965)
141 S.E.2d 321
U. S. CASUALTY COMPANY et al.
v.
WHITE et al.
41035.
Court of Appeals of Georgia.
Decided March 4, 1965.
Woodruff, Savell, Lane & Williams, John M. Williams, for plaintiffs in error.
George T. Bagby, J. R. Cullens, contra.
PANNELL, Judge.
When this case was previously before this court on appeal from an award made to the widow claimant for compensation and for attorney's fees for her attorney under Code Ann. § 114-712, it was held that the evidence demanded the award in favor of the widow claimant as to compensation, but the case was reversed on the ground there was no evidence as to the value of the services of the claimant's attorney and the case was remanded for a hearing on the question of attorney's fees. U. S. Cas. Co. v. White, 108 Ga. *268 App. 539 (133 SE2d 439). The evidence is essentially the same on the present appeal. The evidence demands the finding that the widow claimant was the lawful widow of the deceased employee and that the award of compensation made was proper. Under these circumstances, the board was authorized to find that the claim was defended without reasonable ground and assess reasonable attorney's fees against the employer and the insurance carrier. The amount of the attorney's fees awarded being authorized by the evidence, we affirm the judgment of the judge of the superior court in affirming the award of the Board of Workmen's Compensation.
Judgment affirmed. Nichols, P. J., and Eberhardt, J., concur.